3) Oli. es

DS Masws, W727 2,

|
ks

 

LT am wntwa een FE can natcamtlact
WML La 40 Ada. Uoody fr Wie | DAS

Tatentee to represent Sian Wid todural

 

avd Va ane to Caytact About tn

ez

Case. Tam interested wa.spaarvn to
Rania _about mu case as sacn Sas
Rass he hear So THe been indicted Sinco

EMAC alr, 3014 And nave nek heen abu Ta

ao Cue MLL Cuscc LU or eLen Cel | ora

T dont
If Feel Lillo TMs is Fac TO WY and LL Cant
iKyow) Anat feel Camfartahoe Waving

  
 

 

 

MY, weedy, epresent WW0_ Wan V0 Ww AS just
cVnaded Witin_per\ ru And tamponya pita
fa usttvucs. ar © Knew) Wino to Conta

 

 

Aboot TNs issue And T AM ALS Ladiaentand
Trae No Way to Contact anjond. TL NAL? Put

naultiple TEMS. Ve AALS Canc Car ai

Cl “ko rand LOCA Cal in boot and 2

TUSe AO da Dac just LC

lowet My (EQULS, ced nokia ator Lucs i AC CA Cngu

 

| Mr. Woodu. Incl iebe tt apt oak ty Secon Att AM

Hora nas eon appalled: To mo. TW -First Ode |

 

UJAS Appomted putind Motion ta

 

 

 
 
